DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pusateri et al. in US Patent Application № 2009/0216867, hereinafter called Pusateri, in combination with A et al. in US Patent № 10,374,886, hereinafter called A. 

In regard to claim 1, Pusateri teaches a method comprising: receiving with a poller daemon (i.e. extraction module, paragraphs 0009-0010) base configuration files for a set of devices forming at least a portion of a computing network (i.e. first and second network devices); 
pulling with the poller daemon current configuration files from each device of the set of devices forming the at least the portion of the computing network (“Based on this device identification information, an extraction module of the network configuration tool applies a framework to seamlessly and transparently invoke any necessary vendor-specific pluggable modules to issue vendor-specific commands that are compatible with the management software interfaces presented by each of the first and second network devices. The extraction module receives responses to these commands that typically include at least a portion of the device-specific configuration information stored within each of the first and second network devices” Paragraph 009); 
extracting with the poller daemon a last configuration commit time from that device, the last configuration commit time identifying a most recent update to a configuration of that device (i.e. image file timestamps, “…presents a timestamp of the last extraction of configuration information 20 associated with the one of devices 16 that object image 145 represents.” paragraph 0162); 
allocating with the poller daemon a unique snapshot identifier to the patch file and associated with the last configuration commit time (“In the preceding method, the information further comprises meta data associated with the extraction of the set
of configuration information, wherein the meta data includes one or more of a timestamp, a log message, a package name, a package timestamp, a snapshot identifier, and a user, and raw data files that store the set of configuration information extracted from the one of the plurality of network devices.” Paragraph 0255);  
and populating a snapshot database with the unique snapshot identifier, a timestamp corresponding to the last configuration commit time for the device, a state of the device, a location of the base configuration file for the device, and a location of the patch file for the device (“In the preceding method, the information further comprises meta data associated with the extraction of the set of configuration information, wherein the meta data includes one or more of a timestamp, a log message, a package name, a package timestamp, a snapshot identifier, and a user, and raw data files that store the set of configuration information extracted from the one of the plurality of network devices.” Paragraph 0255).
However, although Pusateri teaches identifying inconsistencies, (“In this manner, the graph module may analyze the graph data structure and perform error-checking algorithms to alert the administrator to any configuration inconsistencies.” Paragraph 0012), he fails to expressly teach for each device, determining with the poller daemon a discrepancy when a base configuration file of the device and a current configuration file of the device do not match; when the discrepancy is determined for a device, generating with the poller daemon a patch file based on the determined discrepancy for that device.
A teaches for each device, determining with the poller daemon a discrepancy when a base configuration file of the device and a current configuration file of the device do not match (i.e. difference between received and exsisting configuration, column 7 line 30, “Management device 10 may further determine respective sets of differences between the received high-level configuration and the existing high-level configuration.”); 
when the discrepancy is determined for a device, generating with the poller daemon a patch file based on the determined discrepancy for that device (i.e. dependency delta, “Management device 10 may use a dependency map to generate the dependency delta that will be used to detect the additional properties to handle the change” column 14 line 11).
It would have been obvious to one of ordinary skill in the art before the effectiuve filing date of the instant invention to modify the configuration auditing and update system taught by Pusateri to include the detection of discrepencies and generation of deltas, as taught by A. It would have been obvious because it represents the application of a known technique (i.e. detecting configuration differences and creating a delta, as taught by A) to improve similar systems (i.e. the configuration management system taught by Pusateri and the configuration management system taught by A) in the same way (i.e. changed configurations would be detected and applied using a delta). One would be motivated to make such a change because it allows the management system to detect and resolve conflicts between changes input by different administrators, as taught by A in column 6 line 63.
In regard to claims 17 and 19, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, A further teaches receiving a device inventory from an inventory database, the device inventory identifying the set of devices forming at least the portion of the computing network (“Management device 10 also includes configuration database 40. Configuration database 40 generally includes information describing managed network devices, e.g., elements 14” Column 10, line 15).

In regard to claim 3, Pusateri further teaches that  The method of claim 1, further comprising generating a time sorted list of patch files according to the last configuration commit time associated with each of the patch files, and wherein the unique snapshot identifier is allocated according to the time sorted list of patch files (“Historical input 146C may represent an input, that when selected, allows admin 12 to view historical changes that occurred to reach the presently displayed raw data files 56 for the currently selected device or domain. Alternatively, historical input 146C may represent an input that when selected allows admin 12 to analyze how tags 52 for one or more of archives 46 changes over time. When two or more archives 46 are selected, admin 12 may use this analysis to detect when changes were made to a set of devices 16 but not to other similar devices 16.” Paragraph 0155).

In regard to claim 4, A further teaches determining the discrepancy for the device comprises comparing the base configuration file and the current configuration file (“That is, management device 10 may determine a first set of differences between the existing high-level configuration for one or more of elements 14 and a first received high-level configuration for elements 14, and determine a second set of differences between the existing high-level configuration for one or more of elements 14 and a second received high-level configuration for elements 14.” Column 7 line 29).

In regard to claim 5, Pusateri further teaches launching a flight check process (i.e. discover protocol, “Discover protocol module 36A ("discovery protocol 36A") represents a module that implements a discovery protocol, such as a service location protocol, to enable the discovery of other local computing devices that execute or implement a particular application or service, such as network configuration tool 14.” paragraph 0077); and determining a state of the computing network (i.e. status indicators for all tags, paragraph 0171 “Next to each tag name is one or more status indicators (e.g., the bold dot), one status indicator for each column or better stated snapshot or archive of each column. Looking to these status indicators, admin 12 may quickly scan how a single device 16 was configured over time.”).

In regard to claim 6, Pusateri further teaches that determining the state of the computing network comprises: determining the state of each device of the set of devices (i.e. snapshot, “Archives 46 may therefore be referred to herein as a "snapshot," as the archive represents a file that stores a representation of the operational state of a device 16 a given point in time.” paragraph 0081); and determining the state of the set of devices in aggregate (i.e. state of all status indicators, paragraph 0171).

In regard to claim 7, Pusateri further teaches that the state of each device populated in the snapshot database is the determined state of that device (i.e. the received snapshot, “Archives 46 may therefore be referred to herein as a "snapshot," as the archive represents a file that stores a representation of the operational state of a device 16 a given point in time.” paragraph 0081).

In regard to claim 8, A further teaches triggering an alarm if it is determined that the state of the set of devices in aggregate is failed (i.e. marks as failed, column 19 line 30 “If the commit was not successful ("NO" branch of 168), configuration
module 26 unlocks the configuration of the device 30 (170), marks the device as failed (172), cancels the commit for subsequent devices (174), and triggers a rollback (176).”).

In regard to claim 9, A further teaches receiving a configuration deployment request; and suspending action by the poller daemon (i.e. by locking in response to a applying a configuration, “In particular, when applying the low level configuration, management module 24 may lock one of elements 14 for which the low level configuration is to be updated, apply the low level configuration modification to the locked one of elements 14, then immediately unlock the locked one of elements 14,” column 12 line 43).

In regard to claim 10, A further teaches that receiving the configuration deployment request comprises receiving at least one new configuration file for at least one device in the set of devices forming at least the portion of the computing network (“Configuration module 26 may be configured to determine separate sets of differences for each of the received high level configuration data sets relative to an existing high level configuration for elements 14 as stored in configuration database 40.” Column 12 line 25).
In regard to claim 18, it is substantially similar to the combined limitations of claims 9 and 10 and accordingly is rejected under analogous reasoning.

In regard to claim 11, A further teaches determining to incorporate any available patch files for the at least one device into the at least one new configuration file (i.e. by merging, “Management device 10 may then translate the first set of differences to a first low-level configuration modification for 40 one or more of elements 14, and translate the second set of differences to a second low-level configuration modification for one or more of elements 14. Management device 10 may further resolve any conflicts between the first low-level configuration modification and the second low-level configuration modification, e.g., by merging the first low-level configuration modification and the second low-level configuration modification.” Column 7 line 40).

In regard to claim 12, A further teaches identifying a patch file for the at least one device; forming a merge output file for the at least one device (i.e. by merging files into other patch); and applying the merge output file to the at least one device in the set of devices forming at least the portion of the computing network (“Management device 10 may then translate the first set of differences to a first low-level configuration modification for one or more of elements 14, and translate the second set of differences to a second low-level configuration modification for one or more of elements 14. Management device 10 may further resolve any conflicts between the first low-level configuration modification and the second low-level configuration modification, e.g., by merging the first low-level configuration modification and the second low-level configuration modification. Management device 10 may then apply the merged low-level configuration modification to low-level configuration of the one or more of elements 14.” Column 7 line 40).

In regard to claim 13, A further teaches that the merge output file is generated via attempting to merge the identified patch file and the at least one new configuration file (““Management device 10 may then translate the first set of differences to a first low-level configuration modification for one or more of elements 14, and translate the second set of differences to a second low-level configuration modification for one or more of elements 14. Management device 10 may further resolve any conflicts between the first low-level configuration modification and the second low-level configuration modification, e.g., by merging the first low-level configuration modification and the second low-level configuration modification. Management device 10 may then apply the merged low-level configuration modification to low-level configuration of the one or more of elements 14.” Column 7 line 40).
In regard to claim 20, it is substantially similar to the cumulative combined limitations of claims 9, 10, 11, 12, 13 and accordingly is rejected under analogous reasoning.

In regard to claim 14, A further teaches that the merge output file comprises the at  least one new configuration file and the identified patch file for the at least one device when  attempting to merge the identified patch file and the at least one new configuration file is  successful (i.e. effective, “Moreover, management module 24 may determine whether the change was effective. If the change was effective, management module 24 may proceed to apply the low level configuration modification to a next one of elements 14 (e.g., by locking the next one of elements 14, applying the low level configuration modification, and then unlocking the next one of elements 14).” Column 12 line 50).

In regard to claim 15, A further teaches disassociating the patch file from the configuration file when attempting to merge the identified patch file and the at least one new configuration file is unsuccessful (i.e. not successful, “On the other hand, if the low level configuration modification was not successful, management module 24 may roll back the low level configuration modification for each of elements 14 to which the modification was applied. In particular, configuration module 26 may calculate a set of differences between the new high level configuration and the previous high level configuration (referred to herein as a set of "negative differences"), then send the set of negative differences to translation module 26” column 12 line 57).

In regard to claim 16, A further teaches associating a new snapshot identifier with the merge output file upon successful application of the merge output file to the at least one device; and updating the snapshot database with the new snapshot identifier and a location for the merge output file (every change is taught to make a new snapshot, “That is, management device 10 may maintain every change as a snapshot as part of the private data store.” Column 17 line 18).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167